DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 14 and 16-30 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 14, an acquisition unit a remaining number of days until a date that the mounted toner container is expected replaced, and 
acquire a stock request signal for stock request of a toner container different from the mounted toner container; and
a display configured to display stock information which indicates that a stock of a toner container as a spare is required regardless of a remaining amount of toner of the mounted toner container, in a case where the stock request signal is acquired by the acquisition unit, and 
display the remaining number of days,
wherein the display does not display the stock information, in a case where the stock request signal is not acquired by the acquisition unit; and
Regarding independent claim 24, acquiring a remaining number of days until a date that the mounted toner container is expected to be replaced;
displaying, on a display, the remaining number of days;
acquiring a stock request signal for stock request of a toner container different from the mounted toner container; and
displaying, on the display, stock information which indicates that a stock of a toner container as a spare is required regardless of a remaining amount of toner of the mounted toner container, in a case where the stock request signal is acquired, wherein the stock information is not displayed on the display, in a case where the stock request signal is not acquired
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirai et al., at 11,235,584; Hongu, U.S.P.G. Pub. No. 2018/0059605; and Sato et al., U.S.P.G. Pub. No. 2016/0350061; consider the effect of changing consumption rates, but continue to take the remaining toner into regard.  Watanabe et al., U.S.P.G. Pub. No. 2012/0213534, notifies a user of a faulty consumable and urges the user to replace it, but fails to acquire a stock request signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852